

Exhibit 10.2




























STORAGE SERVICES AGREEMENT




BY AND BETWEEN


MARATHON PETROLEUM COMPANY LP


AS CUSTOMER


AND


GARYVILLE REFINING LOGISTICS LLC


AS SERVICE PROVIDER


October 1, 2017






*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------







TABLE OF CONTENTS


 
 
PAGE


ARTICLE I
DEFINED TERMS
1


ARTICLE II
TERM
6


ARTICLE III
SERVICES
6


ARTICLE IV
SHELL CAPACITY AND FACILTIES
9


ARTICLE V
FEES
10


ARTICLE VI
OWNERSHIP, CUSTODY AND LOSS OF OIL
11


ARTICLE VII
COMPLIANCE WITH LAW
12


ARTICLE VIII
FURTHER COVENANTS
12


ARTICLE IX
INDEMNIFICATION
13


ARTICLE X
FORCE MAJEURE
14


ARTICLE XI
TERMINATION; DEFAULT
14


ARTICLE XII
ASSIGNMENT
15


ARTICLE XIII
MISCELLANEOUS PROVISIONS
15





EXHIBITS


EXHIBIT A
FACILITIES
1


EXHIBIT B
IDENTIFIED LOGISTICS AREA AND INTERBATTERY PIPING
5


EXHIBIT C
RECEIPT POINTS
6


EXHIBIT D
DELIVERY POINTS
7


EXHIBIT E-1
FEES
8


EXHIBIT E-2
SHELL CAPACITY
10





SCHEDULE


SCHEDULE 13.11
DISPUTE RESOLUTIONS
1













*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------





STORAGE SERVICES AGREEMENT
This Storage Services Agreement (this “Agreement”) is entered into as of October
1, 2017 by and between Marathon Petroleum Company LP, a Delaware limited
partnership (“Customer”), and Garyville Refining Logistics LLC, a Delaware
limited liability company (“Service Provider”). Service Provider and Customer
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties.”
W I T N E S S E T H:
A.Service Provider owns and operates the Facilities; and
B.Customer and Service Provider desire to enter into this Agreement to
memorialize the terms pursuant to which the Service Provider would exclusively
provide to Customer receipt, storage, throughput, custody and delivery of Oil at
the Facilities.
AGREEMENT:
NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties to this Agreement hereby agree as follows:
ARTICLE I
DEFINED TERMS
When used in this Agreement, the following terms have the following meanings
(other defined terms may be found elsewhere in this Agreement):
1.1“Affiliate” means, when used with respect to any Person, any other Person
that, directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person in question;
provided, however, that Service Provider and Customer will not be deemed to be
Affiliates of each other for purposes of this Agreement.
1.2“Agreement” is defined in the Preamble.
1.3“Capital Project” has the meaning set forth in Section 3.1(c)(ii).
1.4“Carrier” means any trucker, trucking company or motor vehicle delivering or
receiving Oil at the Facilities on behalf of, at the request of, or for the
benefit of, Customer.
1.5“Co-Location Services Agreement” means that certain Co-Location Services
Agreement, between Service Provider and Customer, dated October 1, 2017.
1.6“Contractor” means any contractor or other Person requesting access to the
Facilities in connection with this Agreement on behalf of or, at the request of
and for the benefit of, Customer.


1
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





1.7“Contribution Agreement” means that certain Contribution Agreement between
Customer and Service Provider, dated October 1, 2017.
1.8“Control” means the ability to direct the management and policies of a Person
through ownership of voting shares or other equity rights, pursuant to a written
agreement, or otherwise. The terms “Controls” and “Controlled by” and other
derivatives will be construed accordingly.
1.9“Customer” is defined in the Preamble.
1.10“Customer Fault” means acts or omissions of Customer or Customer’s Carriers
or Contractors to the extent constituting (a) negligence or intentional acts or
omissions or (b) a violation of applicable Law.
1.11“Damages” means, and are limited hereunder to, as between the Parties, any
and all liabilities, costs, expenses (including reasonable attorneys’ fees),
losses (including losses of Oil), damages, claims, demands, judgments, lawsuits
and causes of actions.
1.12“Delivery Point” means (a) with respect to the delivery of Oil via Rail,
Carrier, Vessel or Pipeline, each of the points designated on Exhibit D, (b)
except as set forth in Section 1.12(a), with respect to the delivery of Oil from
any Identified Logistics Area or Interbattery Piping into the Refining
Facilities, the point where such Oil crosses the boundary separating such
Identified Logistics Area or Interbattery Piping from such Refining Facilities,
as generally depicted on Exhibit B, and (c) any additional delivery points
constructed during the Term that feed out of the Facilities and fall within the
descriptions set forth in Section 1.12(a) or Section 1.12(b).
1.13“Dropdown Transaction” means any transaction pursuant to which the
Facilities are Transferred to MPLX LP or any of its wholly-owned Affiliates
(including, for the avoidance of doubt, by way of a Transfer of any equity
interests in MPLX Refining Logistics LLC to MPLX LP or any of its wholly-owned
Affiliates).
1.14“Effective Time” means the date the Dropdown Transaction closes.
1.15“Emissions Reductions Credits” has the meaning set forth in Section
3.1(c)(iv).
1.16“Escalator Formula” has the meaning set forth in Exhibit E-1.
1.17“Excluded Assets” means those certain facilities and assets that are located
on the Identified Logistics Areas and that were not contributed to Service
Provider pursuant to the Contribution Agreement, as further described on Exhibit
A.
1.18“Expense Project” has the meaning set forth in Section 3.1(c)(i).
1.19“Extended Term” has the meaning set forth in Section 2.2.
1.20“Facilities” means (a) those certain facilities and assets that are located
inside the Identified Logistics Areas, and (b) Interbattery Piping, in each
case, that were contributed to


2
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





Service Provider pursuant to the Contribution Agreement, as further described on
Exhibit A, including any modifications thereto after the date hereof pursuant to
any Capital Project or Regulatory Project.
1.21“Fees” has the meaning set forth in Section 5.1.
1.22“Force Majeure” means acts of God, strikes, lockouts, work stoppages or
other industrial disturbances, acts of the public enemy, acts of terrorism,
wars, blockades, insurrections, riots, epidemics, fires, arrests, and restraints
of governments, rules and people, civil and criminal disturbances, explosions,
breakage or accident to machinery or lines of pipe, the necessity for making
emergency repairs to or alterations of machinery or lines of pipe, freezing of
lines or pipe, partial or entire failure of production facilities or equipment,
refineries, treating plants, processing plants, storage facilities,
transportation facilities or separation facilities, Laws, curtailment of, or
other inability to obtain equipment, supplies, materials or services or electric
power used in making or receiving deliveries hereunder and other causes, whether
of the kind enumerated or otherwise, not within the reasonable control of the
Party claiming such suspension, all of which by the exercise of reasonable
diligence such Party is or was unable to prevent or overcome; provided, however,
that a planned outage, turnaround or suspension of operations at the Refinery
will not constitute a “Force Majeure” unless the suspension of operations itself
was caused by an event of Force Majeure.
1.23“Governmental Entity” means any legislature, court, tribunal, arbitrator or
arbitral body, authority, agency, commission, division, board, bureau, branch,
official or other instrumentality of the U.S., or any domestic state, county,
city, tribal or other political subdivision, governmental department or similar
governing entity, and including any governmental, quasi-governmental or
non-governmental body exercising similar powers of authority.
1.24“Ground Lease Agreement” means that certain Ground Lease Agreement between
Customer and Service Provider, dated October 1, 2017.
1.25“Identified Logistics Areas” means the areas identified in pink on Exhibit
B.
1.26“Initial Term” has the meaning set forth in Section 2.1.
1.27“Interbattery Piping” means piping that is (a) connected to those certain
facilities and assets (excluding Excluded Assets) located in the Identified
Logistics Areas and (b) located in the ground or on pipe racks or similar
structures and identified in blue on Exhibit B.
1.28“Law” means any applicable permit, statute, law (including common law),
rule, ordinance, regulation, ruling, requirement, writ, injunction, decree,
order or other official act of or by any Governmental Entity, whether now
existing or hereafter coming into effect.
1.29“Month” means a calendar month.
1.30“Nonconforming Oil” means any Oil that is not of sufficient quality, as
determined by Customer in accordance with Prudent Industry Practices.




3
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





1.31“Oil” means crude oil, refined products (including gasolines, light
distillates and petrochemical products), intermediates, transmix and condensate
associated with the production, transportation, storage and refining of crude
oil.
1.32“Ordinary Handling Losses” has the meaning set forth in Section 6.3(a).
1.33“Party” or “Parties” has the meaning set forth in the Preamble.
1.34“Person” means any individual or entity, including any corporation, limited
liability company, partnership (general or limited), joint venture, association,
joint stock company, trust, unincorporated organization or Governmental Entity
or any other entity.
1.35“Pipeline” means any pipelines and related facilities delivering or
receiving Oil at the Facilities on behalf of, at the request of, or for the
benefit of, Customer.
1.36“Prudent Industry Practices” means, with respect to the obligations of a
Party under this Agreement, performance in a good and workmanlike manner, by
qualified, careful and efficient works, in a manner protective of its employees,
contractors, the public and the environment, and in accordance with the
following (a) as a reasonable and prudent operator substantially consistent with
common industry practices, methods and acts for operations of a similar size and
nature to Service Provider or Customer, as applicable, (b) with the same degree
of diligence and care that it and its Affiliates exercise with respect to the
operation of its and their own logistics assets and facilities and (c) in
compliance with Law.
1.37“Project and Services Recovery Agreement” has the meaning set forth in
Section 3.1(c)(ii).
1.38“Project Reimbursement Method” has the meaning set forth in Section
3.1(c)(ii).
1.39“Rail” means a train capable of moving Oil at the Facilities on behalf of,
at the request of, or for the benefit of, Customer.
1.40“Receipt Point” means (a) with respect to receipt of Oil via Rail, Carrier,
Vessel or Pipeline, each of the points designated on Exhibit C, (b) except as
set forth in Section 1.40(a), with respect to the receipt of Oil from the
Refining Facilities, into any Identified Logistics Area or Interbattery Piping,
the point where such Oil crosses the boundary separating such Refining
Facilities, from such Identified Logistics Area or Interbattery Piping as
generally depicted on Exhibit B, and (c) any additional receipt points
constructed during the Term that feed into the Facilities and fall within the
descriptions set forth in Section 1.40(a) or Section 1.40(b).
1.41“Refinery” means that certain refining complex located at 155 Sugarcane
Road, Garyville, Louisiana 70051 and comprised of certain real property as set
forth in the Ground Lease Agreement, the Refining Facilities (including the
Excluded Assets) and the Facilities.
1.42“Refining Facilities” means those facilities owned and/or operated by
Customer and located at the Refinery (including the Excluded Assets), other than
the Facilities.


4
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





1.43“Representatives” means, with respect to either Party, its members, parent
companies, subsidiaries, Affiliates and joint venture partners and its and their
directors, officers, employees, agents and representatives (including, with
respect to Customer, its Contractors and Carriers).
1.44“Regulatory Projects” has the meaning set forth in Section 3.1(c)(iii).
1.45“Service Provider” is defined in the Preamble.
1.46“Services” has the meaning set forth in Section 3.1.
1.47“Shell Capacity” means the shell capacity of the Facilities as set forth on,
and adjusted in accordance with, Exhibit E-2.
1.48“Term” has the meaning set forth in Section 2.2
1.49“Third Party” means any Person other than any of the Parties or any of their
Representatives.
1.50“Transfer” or “Transferred” means, with respect to all or any part of
specified assets, or any interest therein, a direct or indirect, voluntary or
involuntary sale (including a merger or consolidation), assignment, transfer,
pledge, conveyance, exchange, bequest, devise, gift, or any other alienation (in
each case, with or without consideration) of any rights, interests or
obligations with respect to all or any portion of such assets; provided,
however, that any collateral assignments of the Facilities to secure working
capital or other financing will not constitute a “Transfer” hereunder.
1.51“Vessel” means any boat, ship, barge or vessel delivering or receiving Oil
at the Facilities on behalf of, at the request of, or for the benefit of,
Customer.
1.52Rules of Construction. For purposes of this Agreement all references in this
Agreement to Exhibits, Schedules, Appendices, Articles, Sections, subsections,
clauses and other subdivisions refer to the corresponding Exhibits, Schedules,
Appendices, Articles, Sections, subsections, clauses and other subdivisions of
or to this Agreement unless expressly provided otherwise. Titles appearing at
the beginning of any Exhibits, Schedules, Appendices, Articles, Sections,
subsections, clauses and other subdivisions of this Agreement are for
convenience only, do not constitute any part of this Agreement and will be
disregarded in construing the language hereof. The words “this Agreement,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import, refer
to this Agreement as a whole and not to any particular Article, Section,
subsection, clause or other subdivision unless expressly so limited. The words
“this Article,” “this Section,” “this subsection,” “this clause,” and words of
similar import, refer only to the Article, Section, subsection and clause hereof
in which such words occur. The word “including” (in its various forms) means
including without limitation. All references to “$” or “dollars” will be deemed
references to U.S. dollars. Unless expressly provided to the contrary, the word
“or” is not exclusive. Pronouns in masculine, feminine or neuter genders will be
construed to state and include any other gender, and words, terms and titles
(including terms defined herein) in the singular form will be construed to
include the plural and vice versa, unless


5
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





the context otherwise requires. References to Services to be provided by Service
Provider to, or directed by, Customer will be deemed to mean Services provided
to, or, as applicable, directed by “Customer and its designated Affiliates and
customers”. References to Customer’s Oil will be deemed to mean the Oil owned by
“Customer or its customers”. Appendices, Exhibits and Schedules referred to
herein are attached to and by this reference incorporated herein for all
purposes.
ARTICLE II
TERM
2.1    Term. The term of this Agreement will commence at 12:01 a.m. (local time)
on October 1, 2017 and end on the date that is ten years after the Effective
Time (the “Initial Term”), unless terminated early in accordance with this
Agreement. Thereafter, this Agreement may be extended in accordance with Section
2.2.
2.2    Extension of the Term. At Customer’s sole option, Customer may elect to
extend the term of this Agreement for one consecutive five-year term (an
“Extended Term”, and together with the Initial Term, the “Term”) by providing
written notice of its election to Service Provider at least 365 days prior to
the end of the Initial Term.
2.3    Termination. If the Facilities cease to be owned by Service Provider,
this Agreement will automatically terminate on the date the Facilities are no
longer owned by Service Provider with no further action required by the Parties.
ARTICLE III
SERVICES
3.1    Services. As of and following the Effective Time and subject to the terms
of this Agreement, Service Provider will provide all materials and qualified and
trained labor and perform all supervision necessary for the timely and exclusive
performance of the following services and related operations (collectively, the
“Services”):
(a)    Operation of Facilities.    Service Provider will provide all services
necessary to operate the Facilities consistent with Prudent Industry Practices,
including:
(i)    receiving, storing, handling and redelivering Oil tendered by Customer at
the Receipt Points, with no contractual limit on tank turns or rail, pipeline or
truck receipts and deliveries or dock access; provided that Customer will be
solely responsible for scheduling and arranging the transportation, storage or
other disposition of Oil upstream of the Receipt Points and downstream of the
Delivery Points;
(ii)    blending Oil to satisfy Customer’s operating requirements, quality
specifications and optimization plans as communicated by Customer to Service
Provider;
(iii)managing and monitoring inventories;


6
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





(iv)    coordinating and managing Oil product quality, including (A) controlling
Oil physical qualities within applicable specifications, (B) providing all
services necessary to draw and handle samples of Oil from the Facilities and
provide such samples to Customer for laboratory analysis, (C) coordinating with
Customer to complete all product certification activities consistent with Law
and Customer’s established procedures, (D) assisting Customer in satisfying
Customer’s or Customer’s Affiliates’ fuels compliance obligations consistent
with Law and Customer’s established procedures; provided that, (1) upon tender
of Oil into the Facilities, Customer will make available to Service Provider the
usual product transfer documents, if any, where available and to the extent
required by Law, (2) following the discharge of Oil from the Facilities,
Customer will generate and make available to Service Provider the usual product
transfer documents, if any, required by Law, and (3) Customer will advise
Service Provider of the grades, quantities and characteristics of the Oil
tendered or discharged as typically indicated on required shipping documents if
such shipping documents are not otherwise available for submission to Service
Provider; and
(v)    delivering to Customer such reports, data and information, including real
time data and information transmitted utilizing systems provided to Service
Provider via the Co-Location Services Agreement, in each case, as Customer may
reasonably request.
(b)    Maintenance of Facilities. Service Provider will maintain and repair the
Facilities consistent with Prudent Industry Practices, allowing the Facilities
to be kept operational without material delay or interference to Customer’s
operations. Notwithstanding the foregoing, the Service Provider, in consultation
with Customer, will reasonably coordinate maintenance activities to optimize
delays or interference to Customer’s operations, taking into account the
attendant circumstances. In the event, and to the extent, that such maintenance
or repairs are being performed as a result of Customer Fault, Customer will
reimburse Service Provider for all reasonable out-of-pocket costs incurred with
such maintenance and repairs.
(c)    Enhancement of the Facilities. Service Provider will provide all services
necessary to enhance the Facilities, subject to the following:
(i)    Expense Projects. With respect to any Facility, Service Provider will
perform enhancements to the Facilities accounted for and budgeted as
“engineering request” projects, typically including projects which enhance the
performance of the Facilities without materially increasing the Shell Capacity
of the Facilities (each, an “Expense Project”).
(ii)    Capital Projects. Excluding Expense Projects, with respect to any
Facility, (A) either Party may propose projects which expand, modify,
debottleneck or otherwise enhance the capacity of the Facilities or ability of
Service Provider to provide Services to Customer; and (B) Customer may direct
Service Provider to complete projects, including reconfigurations of the
Facilities on behalf of Customer (in each case of subparts (A) and (B), a
“Capital Project”). Capital Projects will be identified by both Parties prior to
the start of the definition phase of such Capital Project and the design,
construction and installation costs will initially be borne by Service Provider,
unless otherwise agreed. Customer will reimburse Service Provider upon
completion or termination of such Capital Project or, at Service Provider’s
option, and if the Parties agree, any applicable Fees will be increased, or
additional fees will be


7
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





added to Exhibit E-1, or an alternate mechanism will be adopted to allow Service
Provider to recover expenditures relating to the Capital Project over time
(each, a “Project Reimbursement Method”). The terms agreed upon by the Parties
with respect to the applicable Capital Project and the Project Reimbursement
Method will be memorialized in a separately negotiated agreement known as the
“Project and Services Recovery Agreement” and will be signed by an authorized
representative of each Party. If a Capital Project increases or reduces the
capacity of any Facility, the Parties will, at the written request of either
Party, execute one or more amendments, including Exhibit A, Exhibit B, and
Exhibit E-2, to reflect said change.
(iii)    Regulatory Projects. Excluding Expense Projects, if Service Provider
incurs increased costs in operations or is required or requested by Customer to
make modifications to its Facilities, in each case, in connection with new or
amended Laws, such modifications known as “Regulatory Projects,” Customer will
reimburse Service Provider, in each case, for such costs or, at Service
Provider’s option, and if the Parties agree, the Parties will select a Project
Reimbursement Method to allow Service Provider to recover such costs over time.
The terms agreed upon by the Parties with respect to any Regulatory Projects and
the Project Reimbursement Method associated therewith will be memorialized in a
Project and Services Recovery Agreement and will be signed by an authorized
representative of each Party. If a Regulatory Project increases or reduces the
capacity at any Facility, the Parties will, at the written request of either
Party, execute one or more amendments, including Exhibit A, Exhibit B, and
Exhibit E-2, to reflect said change.
(iv)    Emissions Reductions Credits. If an Expense Project, Capital Project,
Regulatory Project, or other project or maintenance activity affecting the
Facilities generates any pollutant emissions credit or allowance that is
bankable, tradable or otherwise able to be used to offset existing or future
emissions of any pollutant (“Emissions Reductions Credits”), any such Emissions
Reductions Credits will belong to Customer, and Customer will have the sole and
exclusive right to use, bank, trade, sell, or otherwise dispose of Emissions
Reductions Credits. If Law requires that Service Provider transfer any Emissions
Reduction Credits to Customer to effect the purpose of this Section 3.1(c)(iv),
Service Provider will take all actions necessary, including executing
documentation and paying applicable fees, to accomplish the transfer of
Emissions Reductions Credits to Customer.
(d)    Mutual Aid and Emergency Response Services.    Service Provider, in
coordination with Customer’s emergency response plans will provide mutual aid
and emergency response services in connection with such plans as requested by
Customer from time-to-time, including training exercises, drills and related
activities as well as responses to emergencies in the Refining Facilities or
outside the Identified Logistics Areas.
3.2    Warranty Disclaimer. To the fullest extent permitted by applicable Law:
(a) Service Provider makes no warranties of any kind with respect to the
Services; and (b) Service Provider expressly disclaims all warranties, expressed
or implied, of any kind with respect to the Services, including any warranty of
non-infringement, merchantability, fitness for a particular purpose or
conformity to any representation or description as to the Services provided
hereunder. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE SERVICES WILL BE
PROVIDED AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT WARRANTY OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING ANY


8
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





WARRANTY OF NON-INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
CONFORMITY TO ANY REPRESENTATION OR DESCRIPTION, TITLE OR ANY OTHER WARRANTY
WHATSOEVER.
3.3    Public Use. This Agreement is made as an accommodation to Customer. In no
event will Services provided by Service Provider be deemed to be those of a
public utility or a common carrier. If any action is taken or threatened by any
Governmental Entity to declare the Services provided by Service Provider
hereunder to be those of a public utility or a common carrier, in that event, at
the option of the Service Provider and upon Customer’s receipt of Service
Provider’s notice, the Parties will negotiate in good faith to restructure and
restate this Agreement or, in the event the Parties are unable to reach an
agreement following such good faith efforts, Service Provider may terminate this
Agreement on the effective date of such action as to any affected Facilities or
Services.
ARTICLE IV
SHELL CAPACITY AND FACILITIES
4.1    Shell Capacity. As of and following the Effective Time, Service Provider
will make available the Shell Capacity at the Facilities to Customer. Prior to
making or allowing any non-temporary modification, alteration or change to the
Facilities that would result in a non- temporary change of the Shell Capacity,
Service Provider will meet with Customer, negotiate in good faith with respect
to any proportionate change in Fees hereunder and obtain Customer’s written
consent to such changes in the Shell Capacity.
4.2    Adjustment of Shell Capacity. If due to an event of Force Majeure the
capacity of the Facilities available for the provision of Services during a
given Month is less than the Shell Capacity, then (a) the Shell Capacity for
such Month will be temporarily reduced to equal the actual capacity of the
Facilities available to Customer during such Month and (b) the Fees will be
temporarily adjusted downward in accordance with such capacity reduction.
Adjustments made pursuant to this Section will not be reflected on Exhibit E-2.
4.3    Exclusivity of Facilities. The Facilities will be allocated exclusively
to Customer as of and following the Effective Time and the Fees reflect
Customer’s exclusive rights to the Facilities.
4.4    Operation of Facilities. As of and following the Effective Time, the
Facilities will remain open and be operational and will accept receipt of Oil
and make deliveries of Oil 24 hours per day, seven days per week, 365 days a
year (366 days in each “leap” year), subject to any occurrence of Force Majeure
or maintenance performed by Service Provider in conformance with Section 3.1(b).
4.5    Inspection. Customer may review and inspect all (a) maintenance, design
and mechanical integrity; (b) product quality-related programs, procedures and
processes; and (c) health, environment, safety and security programs, procedures
and processes, in each case of the foregoing(a), (b) and (c), at the Facilities,
including the review of Service Provider’s insurance policies. If the Facilities
are not in compliance with generally-accepted industrial standards,


9
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





Customer’s then current programs or Laws, Service Provider will correct any
deficiency identified by Customer to Customer’s satisfaction.
4.6    Facilities Access. Service Provider will grant Customer and its
Representatives reasonable access to the Facilities at all times during the
Term, including for inspection of the Facilities and connection with the
exercise of the audit rights, in each case, granted to Customer herein.
ARTICLE V
FEES
5.1    Fees. As of and following the Effective Time, Customer will be charged a
fee (the “Fees”) calculated by ***** for (a) Customer’s exclusive access to the
Shell Capacity (as the same may be adjusted pursuant to Section 4.2) and (b) the
exclusive receipt of the Services, including contractually unlimited tank turns
or rail, pipeline or truck receipts and deliveries or dock access at the
Facilities.
5.2    Taxes and Assessments. Customer will pay all applicable taxes,
assessments, and fees assessed against the Services, Oil or other property of
Customer at the Facilities and will pay all ad valorem tax payments on Oil
stored at the Facilities and be responsible for any periodic inventory report
filings as may be due to any taxing authority; provided, however, Customer will
not be responsible for any ad valorem taxes assessed on the Facilities.
Additionally, Customer will not be responsible for any income, franchise or
other similar taxes that may be imposed on Service Provider’s income, capital or
operations. Customer will also pay all taxes imposed on its income or receipts
at the Facilities for which it is responsible under this Agreement.
5.3    Invoices. As of and following the Effective Time, except as otherwise
provided herein, Service Provider will invoice Customer Monthly, in arrears, for
Fees and Services rendered by Service Provider under this Agreement during such
Month as well as other charges and reimbursements identified herein. Customer
will remit payment to the account designated by Service Provider for such
invoice within 10 days of receipt of the invoice. In the event that Customer, in
good faith, disputes any invoice, Customer will pay to Service Provider the
undisputed amount of such invoice and will notify Service Provider in writing
within 10 days following receipt of the invoice and identify the amounts
Customer is disputing, which notice will include adequate documentation
demonstrating the amount of, and basis for, the dispute. The Parties will
endeavor in good faith to resolve such dispute as provided in Section 13.11.
5.4    Audit Rights. Service Provider will retain its books and records related
to the Fees charged to Customer for Services provided hereunder for a period of
at least four years from the date the Fees are invoiced to Customer. Customer
may audit such books and records at Service Provider’s offices where such books
and records are stored upon not less than 21 days’ prior written notice. Any
such audit will be at Customer’s sole expense and will take place during Service
Provider’s business hours.




10
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





5.5    Escalator Formula Evaluation. Within 90 days after each fifth anniversary
of the Effective Date, either Party may request in writing an evaluation of the
Escalator Formula. After such request is made, the Parties shall cooperate to
complete an evaluation by December 31 of the same year. If, based on the
evaluation results, the Parties agree to modify the Escalator Formula, such
modified Escalator Formula will be utilized beginning on January 1 of the
following calendar year. If no timely request to evaluate the Escalator Formula
is made or the Parties agree not to modify the Escalator Formula, the Escalator
Formula from the previous calendar year will continue to be utilized.
ARTICLE VI
OWNERSHIP, CUSTODY AND LOSS OF OIL
6.1    Title and Risk of Loss.
(a)    Title and, subject to Section 6.3, risk of loss, damage to or downgrades
of Oil stored or handled pursuant to this Agreement, including any waste or
related materials generated by Customer or Service Provider pursuant to this
Agreement, will always remain with Customer. Under no circumstances will Service
Provider take title to Oil, waste or related materials or be liable as an
insurer of Oil, waste or related materials.
(b)    Both Parties acknowledge that this Agreement represents a bailment of Oil
by Customer to Service Provider and not a consignment of Oil, it being
understood that Service Provider has no authority hereunder to sell or seek
purchasers for the Oil of Customer.
(c)    Customer represents and warrants to Service Provider that it will have
the right and authority to deliver all Oil tendered to Service Provider at a
Receipt Point.
(d)    Service Provider represents and warrants that the Oil delivered to
Customer at a Delivery Point will be free and clear of all liens and claims
caused by Service Provider or its Representatives.
6.2    Custody. Service Provider will be deemed to have custody of Oil on
Customer’s behalf as follows:
(a)    Receipts. For Oil received into the Facilities, custody of the Oil will
pass to Service Provider at a Receipt Point.
(b)    Deliveries. For Oil delivered from the Facilities, custody of the Oil
will pass to Customer or its designee at a Delivery Point.
6.3
Losses and Gains.

(a)    Service Provider anticipates that in the normal course of providing
Services, there will be evaporation, clingage, shrinkage and line losses of
Customer’s Oil (“Ordinary Handling Losses”). All losses resulting from Ordinary
Handling Losses or Customer Fault will be for the sole account of Customer.


11
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





(b)    All gains, including gains from vapor recovery units and reclamation
associated with waste management activities, will be for the sole account of
Customer.
(c)    Excluding Ordinary Handling Losses and losses, damage to or downgrades of
Oil due to Customer Fault, losses, damage to or downgrades of Customer’s Oil
shall be subject to the indemnity obligations set forth in Article 9.
ARTICLE VII
COMPLIANCE WITH LAW
7.1    Compliance with Law. Each Party will comply with Law in the performance
of this Agreement. Customer will provide Service Provider with any information,
documentation, or other materials as required by Law or otherwise reasonably
requested by Service Provider for the provision of Services. Customer
acknowledges that Service Provider may have an obligation under Law to disclose
information regarding Oil to Third Parties, and Customer will promptly provide
Service Provider with any information required by Law and reasonably requested
by Service Provider for such disclosures. Customer will prepare, file and
maintain copies of all reports required by Law to be filed with any Governmental
Entity concerning the Services, and Customer will promptly provide a copy of any
such non-confidential reports to Service Provider upon their preparation.
7.2    Environmental Discharge. In the event of any Oil spill or discharge or
other environmental pollution caused by or in connection with the Services,
Service Provider may commence containment or clean-up operations as deemed
appropriate or necessary by Service Provider or as required by any Governmental
Entity and will notify Customer immediately, but in no event later than 24
hours, of such operations. When a discharge, spill or incident involving
Customer’s Oil requires a report to be submitted to a Governmental Entity, this
notification will be made as soon as reasonably practicable in compliance with
Laws, and a copy of the required report will be delivered to Customer. Each
Party will provide the other Party reasonable assistance in investigating the
circumstances of the discharge, spill or incident. The Parties will cooperate
for the purpose of obtaining reimbursement if a Third Party is legally
responsible for costs or expenses associated with any Oil spills initially borne
by either Party.
ARTICLE VIII
FURTHER COVENANTS
8.1    Service Provider’s Covenants.    In addition to the other covenants and
agreements of Service Provider contained in this Agreement, Service Provider
hereby further covenants that, as of and following the Effective Time: (a)
Service Provider will retain the requisite authority to perform all of its
obligations under this Agreement; and (b) except as otherwise expressly provided
in this Agreement, the Ground Lease Agreement or the Co- Location Services
Agreement, (i) all operating expenses relating to the Facilities will be for the
account of Service Provider and (ii) all operating expenses related to the
Refining Facilities will be for the account of Customer.


12
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





ARTICLE IX
INDEMNIFICATION
9.1    Indemnification by Customer.    Subject to Service Provider’s indemnity
obligations under Section 9.2, Customer will protect, defend, indemnify and hold
Service Provider and its Representatives harmless from and against any and all
(a) Damages arising out of, resulting from, incident to, or in connection with
(i) Customer’s breach of this Agreement or (ii) Nonconforming Oil (including any
damages to the Facilities resulting therefrom); (b) Third Party Damages arising
out of, resulting from, incident to, or in connection with the acts or omissions
of Customer or Service Provider or their respective Representatives, to the
extent arising out of the performance of Services or in connection with this
Agreement. The foregoing indemnification and other obligations of Customer set
forth in this Section 9.1 will apply regardless of any Law creating liability to
Service Provider.


9.2    Indemnification by Service Provider. Service Provider will protect,
defend, indemnify and hold Customer and its Representatives harmless from and
against any and all (a) Damages arising out of, resulting from, incident to, or
in connection with (i) Service Provider’s breach of this Agreement or (ii) Oil
becoming Nonconforming Oil, but solely to the extent resulting from Service
Provider’s or any of its employees’, agents’ or subcontractors’ gross negligence
or intentional acts or omissions; (b) Third Party Damages arising out of,
resulting from, incident to, or in connection with the gross negligence or
intentional acts or omissions of, or any violation of Law by, Service Provider
or its Representatives, in each case arising out of the performance of the
Services or in connection with this Agreement. The foregoing indemnification and
other obligations of Service Provider set forth in this Section 9.2 will apply
regardless of any Law creating liability to Customer.


9.3    Survival.    Any indemnification granted in this Article 9 will survive
the termination of this Agreement until all applicable statutes of limitation
have run regarding any Damages that could be made with respect to the activities
contemplated by this Agreement.


9.4    No Consequential Damages. Except for Damages expressly provided for in
this Agreement, in no event will either Party be liable to, and each Party
hereby waives all rights to recover from, the other Party for any special,
incidental, consequential, indirect, punitive or exemplary damages of any type
or character, including loss of use, loss of raw materials, loss of contract,
loss of profits or revenue or business interruption loss, in each case, however
caused, whether resulting from or arising out of negligence, breach of contract,
breach of warranty, strict liability in tort, or any other cause of action that
either Party may have against the other Party, except to the extent any such
Party suffers such damages to a Third Party, which damages will not be excluded
by this provision as to recovery hereunder.


9.5    Limitation of Liability. Notwithstanding anything to the contrary herein,
each Party will be discharged from any and all liability with respect to
Services performed and any Damages arising out of this Agreement unless suit or
action is commenced with respect to such Services or Damages within two years
after the applicable cause of action arises.


13
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





ARTICLE X
FORCE MAJEURE
10.1    Suspension of Obligations.    Notwithstanding anything to the contrary
in this Agreement, in the event a Party is rendered unable, either wholly or in
part, by Force Majeure to carry out its obligations under this Agreement (other
than any obligation to make payment of any amount when due and payable
hereunder), the obligation of such Party, so far as it is affected by such Force
Majeure, will be suspended during the continuance of the condition or event of
the Force Majeure, but for no longer a period, and such condition or event will
so far as possible be remedied with all commercially reasonable dispatch.
10.2    Labor Matters. The settlement of strikes and lockouts will be entirely
within the discretion of the affected Party, and the requirement in Section 10.1
that any Force Majeure will, so far as possible, be remedied with all
commercially reasonable dispatch will not constitute a requirement that strikes
or lockouts be settled by acceding to the demands of striking or locked out
workers when doing so is inadvisable in the reasonably exercised discretion of
the affected Party.
ARTICLE XI
TERMINATION; DEFAULT
11.1    Default; Right to Terminate. As of and following the Effective Time:
(a)    if either Party defaults in the prompt performance and observance of any
of the terms and conditions of this Agreement, and if such default continues for
15 days or more after written notice thereof by the non-defaulting Party to the
defaulting Party, or should either Party become insolvent, commence a case for
liquidation or reorganization under the United States Bankruptcy Code (or become
the involuntary subject of a case for liquidation or reorganization under the
United States Bankruptcy Code, if such case is not dismissed within 30 days), be
placed in the hands of a state or federal receiver or make an assignment for the
benefit of its creditors, then the other Party will have the right, at its
option, to terminate this Agreement immediately upon delivery of written notice
to the defaulting Party;
(b)    in the event of a default by Customer, the amounts accrued with respect
to this Agreement will, at the option of Service Provider, become immediately
due and payable; and
(c)    in the event of default by Service Provider, Customer will have the
right, at its option, to terminate this Agreement, provided that Customer will
have paid Service Provider amounts that have accrued under the Agreement to the
date of such termination.
11.2    Remedies. Except as otherwise provided in this Agreement, the remedies
of Service Provider and Customer provided in this Agreement will not be
exclusive, but will be cumulative and will be in addition to all other remedies
in favor of Service Provider or Customer at law or in equity.


14
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





ARTICLE XII
ASSIGNMENT
12.1    Assignment. This Agreement will be binding upon and will inure to the
benefit of Service Provider and Customer and their respective successors and
permitted assigns; provided, however, that neither Party will assign its rights
or delegate its obligations under this Agreement, in whole or in part, without
prior written consent of the other Party, except:
(a)    by Customer in connection with a sale by Customer or its Affiliates of
the Refining Facilities or the Refinery associated with the Facilities, so long
as the assignee (i) agrees to assume all of Customer’s obligations hereunder
with respect to the associated Facilities; and (ii) is financially and
operationally capable of fulfilling the terms of this Agreement, which
determination will be made by Service Provider in its sole reasonable judgment;
and
(b)    Service Provider may make collateral assignments of this Agreement to
secure working capital or other financing.
12.2    Effect of Assignment. If either Customer or Service Provider assigns its
rights or delegates its obligations as permitted under this Agreement relating
to all or any part of the Facilities, then (a) the applicable Shell Capacity
will be accordingly reduced or eliminated, and both Parties’ respective
obligations will continue with respect to the remaining Facilities and Shell
Capacity (as adjusted); (b) the rights and obligations relating to the affected
Facilities will be novated into a new agreement with the assignee, and such
assignee will be responsible for the performance of the assigning Party’s
obligations relating to the affected Facilities. Any assignment that is not
undertaken in accordance with the provisions set forth in this Section 12.2 will
be null and void ab initio. A Party making any assignment will promptly notify
the other Party of such assignment, regardless of whether consent is required.
ARTICLE XIII
MISCELLANEOUS PROVISIONS
13.1    Entire Agreement. This Agreement, the Co-Location Services Agreement and
the Ground Lease Agreement constitute the entire agreement between the Parties
with respect to the subject matter hereof, and no oral promises, agreement or
warranties affecting it and no prior or subsequent agreement adding to, altering
or waiving any term, condition or provision hereof will be valid and enforceable
unless in writing and similarly executed.
13.2    Waivers. Neither action taken (including any investigation by or on
behalf of any Party) nor inaction pursuant to this Agreement, will be deemed to
constitute a waiver of compliance with any representation, warranty, covenant or
agreement contained herein by the Party committing such action or inaction. A
waiver by any Party of a particular right, including breach of any provision of
this Agreement, will not operate or be construed as a subsequent waiver of that
same right or a waiver of any other right.




15
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





13.3    Governing Law. This Agreement, and any Disputes arising hereunder, will
be governed by the Laws of the State of New York without regard to the conflict
of laws provisions thereof to the extent such rules or principles would require
or permit the application of the Laws of any other jurisdiction.
13.4    Confidentiality. The Services and Fees are confidential as between the
Parties. Neither Party will disclose such confidential information to any Third
Party. Each Party may disclose confidential information to its advisors,
consultants or Representatives (provided that such Persons agree to maintain the
confidentiality thereof) or when compelled to do so by Law (but the disclosing
Party must notify the other Party promptly of any such request for confidential
information before disclosing it, if practicable, so that the other Party may
seek a protective order or other appropriate remedy or waive compliance with
this Section 13.4). In the event that the non-disclosing Party does not obtain a
protective order or other remedy or does not waive compliance with this Section
13.4, the disclosing Party will disclose only that portion of the confidential
information to which the compelling Person or Governmental Entity is legally
entitled.
13.5    Amendments. This Agreement will not be modified, in whole or in part,
except by a written amendment signed by both Parties and expressly identified as
an amendment or modification.
13.6    Counterparts. This Agreement may be executed in any number of
counterparts all of which together will constitute one agreement binding on each
of the Parties. Each of the Parties may sign any number of copies of this
Agreement. Each signed copy will be deemed to be an original, but all of them
together will represent one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or portable
document format (PDF) will be as effective as delivery of a manually executed
counterpart of this Agreement.
13.7    No Third Party Beneficiaries. Except to the extent expressly provided in
Article 9 to the Persons described therein, the provisions of this Agreement are
for the exclusive benefit of the Parties and their respective successors and
permitted assigns. Except for the foregoing, this Agreement is not intended to
benefit or create rights in any other Person or Governmental Entity.
13.8    Notices. Except as otherwise indicated herein and until otherwise
specified, notices and other communication to each Party will be addressed as
follows:
If to Service Provider, addressed to:
Garyville Refining Logistics LLC
539 South Main Street
Findlay, Ohio 45840
Attention: President




16
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





with a copy to:
539 South Main Street
Findlay, Ohio 45840
Attention: General Counsel
If to Customer, addressed to:
Marathon Petroleum Company LP
539 South Main Street
Findlay, Ohio 45840
Attention: President
with a copy to:
539 South Main Street
Findlay, Ohio 45840
Attention: General Counsel
Each Party may change its address for notice by notice to the other Parties in
the manner set forth above. Any notice required or permitted hereunder will be
deemed given (a) three days after being deposited in the U.S. Mail as registered
or certified mail, return receipt requested, postage prepaid, and (b) when
received if delivered by recognized commercial courier or next business day
delivery and addressed to the Party to whom the notice is being given at the
address set forth above for such Party.
13.9    Conspicuous. TO THE EXTENT REQUIRED BY LAW TO BE EFFECTIVE, THE
PROVISIONS IN THIS AGREEMENT IN BOLD-TYPE FONT ARE “CONSPICUOUS” FOR THE PURPOSE
OF ANY SUCH LAW.
13.10    Severability. If any term or other provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Further, if
any provision contained herein is, to any extent, held invalid or unenforceable
in any respect under the Laws governing this Agreement, the Parties will take
any actions necessary to render the remaining provisions of this Agreement valid
and enforceable to the fullest extent permitted by Law and, to the extent
necessary, will amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the Parties to the
greatest extent legally permissible.
13.11    Dispute Resolution. Any dispute between the Parties in connection with
this Agreement will be resolved in accordance with the dispute resolution
procedures set forth in Schedule 13.11; provided that either Party may seek a
restraining order, temporary injunction, or other provisional relief in any
court with jurisdiction over the subject matter of the dispute and to avoid
irreparable injury or to preserve the status quo ante.




17
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





13.12    Independent Contractor. Service Provider will perform and execute or
cause to be performed and executed the provisions of this Agreement as an
independent contractor. Neither Service Provider nor its Affiliates, nor the
employees, contractors, subcontractors or agents of each will be deemed to be
the servants or employees of Customer. Neither Customer nor its Representatives
will be deemed to be the servants or employees of Service Provider. This
Agreement is not intended to and does not (a) create a partnership, joint
venture, or other relationship creating fiduciary, quasi-fiduciary, or similar
duties and obligations between the Parties or any of their Affiliates or
members, or (b) otherwise subject the Parties to joint and several or vicarious
liability. Subject to the terms of this Agreement, Service Provider will perform
or cause to be performed the Services according to Service Provider’s own means
and methods of work, which will be in the exclusive charge and control of
Service Provider. Neither Service Provider nor Customer is authorized to take
any action in any way whatsoever for or on behalf of the other, except as may be
necessary to prevent injury to Persons or property or as otherwise expressly
provided in this Agreement.


[Signature Page Follows]




















































































18
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Storage Services Agreement as
of the date first written above.




SERVICE PROVIDER:
 
 
Garyville Refining Logistics LLC
 
 
By:
/s/ Donald C. Templin
Name:
D. C. Templin
Title:
President
 
 
 
 
CUSTOMER:
 
 
Marathon Petroleum Company LP
By: MPC Investment LLC, its general partner
 
 
 
 
By:
/s/ Donald C. Templin
Name:
D. C. Templin
Title:
President





















19
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





EXHIBIT A
Facilities


I. Feedstock, Finished Product and Intermediate Product Storage Tanks
Unique Tank IDs
SAP ID
SAP DESCRIPTION
*Net Available Shell Capacity
(bbl)
*****
63-1211
*****
*****
*****
63-1212
*****
*****
*****
63-1213
*****
*****
*****
63-1974
*****
*****
*****
63-1975
*****
*****
*****
63-1203
*****
*****
*****
63-1204
*****
*****
*****
63-1205
*****
*****
*****
63-1206
*****
*****
*****
63-1207
*****
*****
*****
63-1223
*****
*****
*****
63-1973
*****
*****
*****
63-1971
*****
*****
*****
63-1972
*****
*****
*****
63-1976
*****
*****
*****
63-1961
*****
*****
*****
63-1962
*****
*****
*****
63-1977
*****
*****
*****
63-1941
*****
*****
*****
63-1942
*****
*****
*****
63-1943
*****
*****
*****
63-1944
*****
*****
*****
63-1945
*****
*****
*****
63-1946
*****
*****
*****
63-1947
*****
*****
*****
63-1948
*****
*****
*****
63-1949
*****
*****
*****
63-1950
*****
*****
*****
63-1931
*****
*****
*****
63-1981
*****
*****
*****
63-1982
*****
*****
*****


63-1983
*****
*****
 
 
 
 



1
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




I. Feedstock, Finished Product and Intermediate Product Storage Tanks
(Continued)
Unique Tank IDs
SAP ID
SAP DESCRIPTION
*Net Available Shell Capacity
(bbl)
*****
63-1980
*****
*****
*****
63-1932
*****
*****
*****
63-1951
*****
*****
*****
63-1952
*****
*****
*****
63-1953
*****
*****
*****
63-1954
*****
*****
*****
63-1978
*****
*****
*****
63-1979
*****
*****
*****
63-1913
*****
*****
*****
63-1921
*****
*****
*****
63-1922
*****
*****
*****
63-1926
*****
*****
*****
63-1923
*****
*****
*****
63-1924
*****
*****
*****
63-1927
*****
*****
*****
63-1925
*****
*****
*****
63-1928
*****
*****
*****
63-1929
*****
*****
*****
63-1963
*****
*****
*****
63-1964
*****
*****
*****
63-1965
*****
*****
*****
63-1966
*****
*****
*****
63-1934
*****
*****
*****
63-1935
*****
*****
*****
63-1917
*****
*****
*****
63-1919
*****
*****
*****
63-1920
*****
*****
*****
63-1933
*****
*****
*****
63-1901
*****
*****
*****
63-1902
*****
*****
*****
63-1903
*****
*****
*****
63-1904
*****
*****
*****
63-1905
*****
*****
*****
63-1906
*****
*****
*****
63-1907
*****
*****
*****
63-1908
*****
*****
 
 
 



2
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




I. Feedstock, Finished Product and Intermediate Product Storage Tanks
(Continued)
Unique Tank IDs
SAP ID
SAP DESCRIPTION
*Net Available Shell Capacity
(bbl)
*****
63-1909
*****
*****
*****
63-1911
*****
*****
*****
63-1912
*****
*****
*****
63-1914
*****
*****
*****
63-1937
*****
*****
*****
63-1986
*****
*****
*****
63-1989
*****
*****
*****
66-1901
*****
*****
*****
66-1902
*****
*****
*****
44-1903
*****
*****
*****
44-1904
*****
*****
*****
44-1905
*****
*****
* Estimated Net Available Shell Capacity after 12/1/2017.
 
II. Loading Racks and Docks
Rail Racks
SAP ID
DESCRIPTION
*****
Unit 64
*****
*****
Unit 64
*****
*****
Unit 64
*****
Truck Racks
SAP ID
DESCRIPTION
*****
Unit 65
*****
*****
Unit 65
*****
Docks
Permit ID
Description
Dock 1
-
*****
Dock 2
-
*****
Dock 3A (aka
"Platform A")
-
*****
Dock 3B (aka
"Platform B")
-
*****
Dock 5
-
*****







3
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




III. Included Assets within the Identified Logistics Areas
Pumps
Valves / Control Valves
Connectors
Relief Valves
Vapor Destruction Equipment
Cathodic Protection Devices
Electric motors, motor starters
Fans/Blowers
Flow Orifice Plates and Transmitters
Gear boxes
Gasoline Blending Equipment
Heat Exchangers
Instrumentation
Analyzer buildings and associated equipment
Tank Mixers
Filters
Knockout drums
Certain Safety Equipment
Flame Arrestors
LPG Flare
Engines
Sumps, Totes, Drums, and Equipment Fuel Tanks
Chemical, Additive and Water Storage Vessels
Piping
IV. Excluded Assets within the Identified Logistics Areas
Refrigerated Butane Storage (RBS) Firewater Pond and equipment
Spent Caustic Tanks
Waste Water Effluent to the River piping
Hazardous Waste Storage Areas
High Voltage Electrical Transmission Equipment / Substations
Roads
V. Included Assets outside the Identified Logistics Areas
Interbattery Piping







4
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





EXHIBIT B
Identified Logistics Area and Interbattery Piping


*****




5
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





EXHIBIT C
Receipt Points


Carrier
The loading arms, delivery hoses and/or pipe flanges located on the Facilities’
truck racks that are used to transfer Product between the Facilities and
Carriers.
Rail
The loading arms, delivery hoses and/or pipe flanges located on the Facilities’
rail facilities that are used to transfer Product between the Facilities and
Rail.
Vessel
The flanges located on the Facilities’ docks that are used to transfer Product
between the Facilities and Vessels.
Pipelines
The first pipe flanges located on the Facilities that are used to transfer
Product between the Facilities and pipelines or storage





6
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





EXHIBIT D
Delivery Points


Carrier
The loading arms, delivery hoses and/or pipe flanges located on the Facilities’
truck racks that are used to transfer Product between the Facilities and
Carriers.
Rail
The loading arms, delivery hoses and/or pipe flanges located on the Facilities’
rail facilities that are used to transfer Product between the Facilities and
Rail.
Vessel
The flanges located on the Facilities’ docks that are used to transfer Product
between the Facilities and Vessels.
Pipelines
The last pipe flanges located on the Facilities that are used to transfer
Product between the Facilities and pipelines or storage





7
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





EXHIBIT E-1
Fees


The fee rate referred to in Section 5.1 is (a) with respect to any Month in
2018, *****; and (b) with respect to any Month from January 1, 2019 and
thereafter, the fee rate determined according to the formula:
Feen = Feen-1 x ***** (the “Escalator Formula”), where:
Feen = Fee in calendar year “n”;
Feen-1 = Fee in calendar year prior to year “n”;
*****
*****
*****
*****
*****
*****
*****
*****
*****
*****
*****
*****
*****
*****
*****
*****
*****
*****
*****


8
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




*****
*****
*****
*****




9
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





EXHIBIT E-2
Shell Capacity






As of and following the Effective Time, the Shell Capacities set forth in this
Exhibit will be reviewed once annually by the Parties and, if warranted and
subject to Section 4.1, adjusted in writing consistent with the calculation of
“net available shell storage capacity” for each tank pursuant to the then
current guidelines provided by the U.S.    Department of Energy, Energy
Information Administration. As of and following the Effective Time, the “net
available shell storage capacity” of the Facilities is calculated as the sum of
the net available shell storage capacities for all individual, operable tanks
used to store Oil; provided that a tank is considered “operable” if it is in
service or expected to be placed in service following maintenance or repairs.


Garyville: ***** Mbbls




10
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





Schedule 13.11
Dispute Resolutions
Any controversy, dispute or claim arising out of or relating to this Agreement
(a “Dispute”) shall be resolved in accordance with the following:
1.Mediation. If a Dispute cannot be settled by direct negotiations within 60
days following delivery of a notice of such Dispute, any Party may initiate
mandatory, non- binding mediation hereunder by giving the other Party a notice
of mediation (a “Mediation Notice”). The mediator shall be jointly appointed by
the Parties and the mediation shall be conducted in Findlay, Ohio, unless
otherwise agreed to by the Parties. All costs and expenses of the mediator shall
be shared equally by the Parties. The then-current Model ADR Procedures for
Mediation of Business Disputes of the Center for Public Resources, Inc., either
as written or as modified by mutual agreement of the Parties, shall govern any
mediation pursuant to this Section 1. Each Party shall be represented by one or
more senior representatives who shall have authority to resolve the Dispute. If
such Dispute has not been resolved within thirty (30) days after delivery of the
Mediation Notice, then either Party may pursue litigation pursuant to Section 2.
2.Litigation.
(a)    If the Dispute cannot be resolved pursuant to mediation in accordance
with Section 1, either Party may bring an action or proceeding in respect of
such Dispute, whether in tort or contract or at law or in equity, exclusively in
any federal or state courts located in Ohio in which event, each Party (i)
irrevocably submits to the exclusive jurisdiction of such courts, (ii) waives
any objection to laying venue in any such action or proceeding in such courts,
(iii) waives any objection that such courts are an inconvenient forum or do not
have jurisdiction over it and (iv) agrees that service of process upon it may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address
specified in Section 13.8 of the Agreement. The foregoing consents to
jurisdiction and service of process shall not constitute general consents to
service of process in the State of Ohio for any purpose except as provided
herein and shall not be deemed to confer rights on any Person other than the
Parties.
(b)    EACH PARTY ACKNOWLEDGES THAT ANY DISPUTE IS LIKELY TO INVOLVE COMPLICATED
ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT: (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY; AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 2(b).


1
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.